Ingraham, P. J. (dissenting):
I concur in the reversal of the judgment and the dismissal of the complaint as to the Oregon Apartments Company, but I dissent from the dismissal of the complaint as to the defendant Koch. I think the provisions of section 20 of the Labor Law (Consol. Laws, chap. 31 [Laws of 1909, chap. 36], as since re-enacted by Laws of 1911, chap. 693, and Laws of 1913, chap. 492) were enacted for the purpose of protecting laborers engaged in the erection of a building from being injured by materials *215falling from the building whether such material fell while being hoisted or from the building itself. The statute expressly prohibits lumber or timber used for the construction of a building five stories or more in height from being hoisted or lifted on the outside of such building. The defendant Koch, who employed the plaintiff, was bound to obey this provision of the Labor Law and to hoist his lumber or timber in some other way than on the outside of the building. He hoisted the lumber on the outside of the building, however, and to properly perform his duties the plaintiff was required to be under the hoist and outside of the building itself. The violation of this provision of the Labor Law was, it seems to me, the direct proximate cause of the accident. If Koch had provided means by which the lumber could have been hoisted inside the building, as he was bound to do under the statute, the plaintiff would not have” been in a position where he could have been struck by a board falling from the building. I have serious doubts as to whether this verdict is not excessive, but as my associates are in favor of dismissing the complaint as to Koch it is not necessary to consider that question.
I, therefore, think the judgment should be reversed and the complaint dismissed as to the Oregon Apartments Company and I dissent from the dismissal of the complaint as to Koch.
Judgment and order reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice.